Browne, J.,
dissenting.
I concur fully in the dissenting opinion of Mr. Justice Ellis.
I can find no reason, although I find some decisions, why municipal corporations should be treated differently from other corporations in a garnishment proceeding such as the one under consideration. ....
*493The decisions are so hopelessly divided on this subject that fancy alone determines on which side is that hazy thing, dubbed, “the weight of authority.”
The tendency of. municipal government is to grasp for more power, to exercise it despotically and claim exemptions from rights, duties and obligations towards the inhabitants and tax payers of the city. One line of decisions favors municipalities in these respects, while the tendency of others is to curb them.
The effect of this decision is to restrict the rights of the people and extend and enlarge those of municipalities.
I prefer to follow those that preserve the rights of the people and limit the autocratic tendencies of municipalities.
The duties of municipalities are largely of a business character, and becoming more so under the Commission-Manager form of government. It is a fiction only that vests in them part of the sovereignty of the State, and I am opposed to enlarging that fiction so that every townlet and villagelet may strut with the crown of sovereignty upon its brow.